Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 6-7, and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 2 the term “capable of” is applied to processing circuitry. It is unclear if any processing circuitry that can change flows meets the claim limitation or that the processing circuitry is required to recite switching the flows such as “configured to” language.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPUB to Matsugi (Matsugi) in view of WO2013132876 to Sakai et al. (Sakai).
Regarding claim 1, Matsugi teaches a ventilator to ventilate an inside of a room (2, Figure 1), the ventilator including an exhaust fan to send air taken from the room to an outside 32, Figure 1), a supply fan to send air taken from the outside into the room (31, Figure 1), and a processing circuitry to control a ventilation air volume of operation with the exhaust fan and the supply fan (controllers, 15 and 36, Figure 1); an air conditioner to perform air conditioning in the room (1, Figure 1), and a human detection sensor to detect presence or absence of a human in the room (Paragraph 0120), wherein the processing circuitry is capable of switching the ventilation air volume to at least a first air volume and a second air volume higher than the first air volume (Paragraphs 0010 and 0065), and the human detection sensor is provided in the air conditioner (Paragraph 0120).
Matsugi is silent on wherein the circuitry sets the ventilation air volume to the first air volume when the presence of a human is not detected by the human detection sensor.
Sakai teaches wherein the circuitry sets the ventilation air volume to the first air volume when the presence of a human is not detected by the human detection sensor, and the human detection sensor is provided in the air conditioner (Page 5, Paragraph 0008 of translation, “In the human sensor module 36a, the module controller 12a recognizes the sensitivity setting value of the sensitivity setting 
Regarding claim 2, Matsugi is silent on wherein the processing circuitry is capable of switching the ventilation air volume between a plurality of air volumes including the first air volume and the second air volume, and the first air volume is a lowest of the air volumes.
Sakai teaches wherein the processing circuitry is capable of switching the ventilation air volume between a plurality of air volumes including the first air volume and the second air volume, and the first air volume is a lowest of the air volumes (Page 5, Paragraph 0008 of translation, “In the human sensor module 36a, the module controller 12a recognizes the sensitivity setting value of the sensitivity setting unit 32a (S11), and starts the detection operation of the human sensor 11a (S12). If the module control unit 12a determines that there is a person in the room based on the sensitivity setting value and the detection signal from the human sensor 11a, the air volume to be operated in the blower 1a is determined as Hi-air volume (strong air volume). ) Is determined (S14). On the other hand, if it is determined that there is no person in the room, the air volume to be operated by the blower 1a is determined as the Lo-air volume (weak air volume) (S13).”). It would have been obvious to one of 
Regarding claims 7 and 10, Matsugi teaches a carbon dioxide sensor to measure carbon dioxide concentration of air in the room, wherein when the presence of a human is detected by the human detection sensor, the processing circuitry controls the ventilation air volume on the basis of a measurement result from the carbon dioxide sensor (35, Figure 1, Figures 2-6 and at least Paragraphs 0010, 0039, 0051, and 0060). 

Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsugi in view of Sakai and JP2007127338 to Morimoto (Morimoto).
Regarding claims 6 and 8, Matsugi teaches controlling the ventilation air volume (throughout the specification and in Figures 2-6).
Matsugi is silent on wherein when the presence of a human is detected by the human detection sensor, the processing circuitry determines a number of humans on the basis of a detection result from the human detection sensor.
Morimoto teaches wherein when the presence of a human is detected by the human detection sensor, the processing circuitry determines a number of humans on the basis of a detection result from the human detection sensor (Abstract). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Matsugi with the teachings of Morimoto to provide wherein when the presence of a human is detected by the human detection sensor, the processing circuitry determines a .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 574-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        3/15/22